t c summary opinion united_states tax_court andrew lenard jones petitioner v commissioner of internal revenue respondent docket no 18523-05s filed date andrew lenard jones pro_se ashley f giles for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section reference sec_1 are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure in petitioner’ sec_2002 federal_income_tax at the time the petition was filed petitioner resided in covington georgia the relevant facts may be summarized as follows during petitioner was employed full-time at an airport in atlanta georgia for approximately years petitioner owned a so- called dirt motorcycle or bike in he sold the dirt bike and on date purchased a so-called street motorcycle or bike for dollar_figure on date prior to purchasing the street bike petitioner completed an introduction to motorcycle riding course provided at the atlanta motorcycle schools petitioner alleges that in he was engaged in the business of providing motorcycle lessons to other parties petitioner allegedly operated the business safe cycle as a sole_proprietorship on schedule c profit or loss from business of hi sec_2002 return petitioner reported income of dollar_figure received from two alleged clients and claimed deductions totaling dollar_figure as follows car truck expenses advertising depreciation office expense supplies other expenses dollar_figure big_number big_number the other expenses include dollar_figure for internet service however safe cycle did not have a web page petitioner did not obtain a business license liability insurance or a bank account for safe cycle petitioner did not do any kind of financial analysis nor did he prepare a budget for the motorcycle activity he just shoestringed it respondent disallowed the claimed deductions petitioner’ sec_2002 tax_return was prepared by my tax man inc which was organized and operated by daniel gleason mr gleason was subsequently enjoined from promoting marketing or selling fraudulent tax schemes by a federal district_court petitioner had discovered mr gleason through an advertisment a business activity discussion sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business petitioner claims to be in the trade_or_business of providing motorcycle lessons and we are therefore faced with the initial question whether he is in a trade_or_business within the meaning of sec_162 in 480_us_23 the supreme court held that if one’s activity is pursued full time in good_faith and with regularity to the production_of_income for a livelihood and is not a mere hobby it is a trade_or_business furthermore generally under sec_183 and b an individual is not allowed deductions attributable to an activity_not_engaged_in_for_profit except to the extent of gross_income generated by the activity sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one for which deductions are allowable under sec_162 or under paragraph or of sec_212 essentially the test for determining whether an activity is engaged in for profit is whether the taxpayer engages in the activity with the primary objective of making a profit see 893_f2d_656 4th cir affg 91_tc_686 although the expectation need not be reasonable the expectation must be bona_fide see 91_tc_371 furthermore in resolving the question greater weight is given to the objective facts than to the taxpayer’s statement of intentions see 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs contains a nonexclusive list of factors to be used in determining whether an activity is engaged in for profit these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the history of income or losses with respect to the activity the amount of occasional profit if any the financial status of the taxpayer and any elements of personal pleasure or recreation no single factor nor simple numerical majority of factors is controlling see 949_f2d_345 10th cir affg tcmemo_1990_148 petitioner presented little evidence concerning many of the factors contained in the regulations we therefore focus on the factors that form our decision what concerns us most is the lack of any financial planning whatsoever petitioner had basically faith in his belief that he would make a profit moreover there is nothing in the record to reasonably suggest that the activity as petitioner operated it during the year in question would ever be profitable he may have had a written business plan but a plan without any financial data would have been useless furthermore there is little to distinguish the personal aspects of the activity from the business aspects petitioner had no business license no business insurance no business bank account and no books of accounts that one would generally associate with a trade_or_business we also note that most of petitioner does not argue nor does the record establish that petitioner satisfied the requirements of sec_7491 petitioner’s expenditures helmet jacket etc would relate to a hobby as well as a business activity in sum we do not find that petitioner’s motorcycle activity constituted a trade_or_business entered into for profit b negligence sec_6662 provides that if the section applies there is imposed a penalty in an amount equal to percent of the portion of the underpayment the penalty applies inter alia to an underpayment due to negligence or disregard of the rules or regulations sec_6662 the term disregard includes any careless reckless or intentional disregard sec_6662 negligence includes any failure to make a reasonable attempt to comply id we focus on whether petitioner was negligent in deducting expenses of his motorcycle activity on his tax_return petitioner launched into this activity with little if any experience in running a business to teach others to operate motorcycles he had no financial idea of how he could get customers in sufficient number to meet the expenses of starting and operating such a business and he maintained no meaningful records petitioner used a tax_return_preparer but there is no indication that the return preparer was competent on the other hand petitioner had ridden motorcycles for many years as a hobby albeit perhaps of a different nature petitioner has not satisfied the court that profit rather than hobby was the motive for his expenditures we sustain respondent’s determination under sec_6662 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent respondent has established his burden of production under sec_7491
